DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on December 29, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 1, 4, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 7 of copending Application No. 16/552,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited in the present application are also recited in the copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to claim 1, the copending application discloses a verification hub for a motor vehicle hub runout tester, wherein the verification hub comprises an outer ring, an end plate and a clamping portion fixed to each other; the end plate is at one end of the outer ring, and the clamping portion is detachably fixed to the end plate; the clamping portion comprises a first positioning hole for positioning and clamping, the first positioning hole is a cylindrical hole, and the cylindricity of the first 10positioning hole is smaller than a preset value; the outer circumference of the outer ring comprises at least two turns of measuring cylindrical surfaces having preset axial lengths and buses parallel to an axis of the first positioning hole, the radial distances between the axes of the measuring cylindrical surfaces and the axis of the first positioning hole are greater than a preset value, and circular runout test values of the 15measuring cylindrical surfaces are all preset first harmonic runout values (See claim 1 of the copending application).  


Referring to claim 4, the copending application teaches a verification hub for a motor vehicle hub runout tester, wherein the clamping portion further comprises a boss assembled with the end plate, the end plate comprises a second positioning hole matching the boss, and after the boss 20is mounted into the second positioning hole, the parallelisms between the buses of the measuring cylindrical surfaces and the axis of the first positioning hole are smaller than a preset value (See claim 2 of the copending application).  

In regards to claim 6, the copending application shows a verification hub for a motor vehicle hub runout tester, wherein the clamping portion further comprises an end face positioning surface matching the runout tester, the end face positioning surface is at one end of the clamping portion, and an angle of a preset size is formed between the end face 5positioning surface and the vertical plane of the axis of the first positioning hole (See claim 5 of the copending application).  

With regards to claim 8, the copending application discloses a verification hub for a motor vehicle hub runout tester, wherein the end plate is provided with at least two lightening holes uniformly distributed along the circumference, and the radial distances between the lightening holes and the measuring cylindrical surface are greater than a preset value (See claim 7 of the copending application).  




Claims 1, 4, 6 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4 and 6 of copending Application No. 16/548,838 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited in the present application are also recited in the copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to claim 1, the copending application discloses a verification hub for a motor vehicle hub runout tester, wherein the verification hub comprises an outer ring, an end plate and a clamping portion fixed to each other; the end plate is at one end of the outer ring, and the clamping portion is detachably fixed to the end plate; the clamping portion comprises a first positioning hole for positioning and clamping, the first positioning hole is a cylindrical hole, and the cylindricity of the first 10positioning hole is smaller than a preset value; the outer circumference of the outer ring comprises at least two turns of measuring cylindrical surfaces having preset axial lengths and buses parallel to an axis of the first positioning hole, the radial distances between the axes of the measuring cylindrical surfaces and the axis of the first positioning hole are greater than a preset value, and circular runout test values of the 15measuring cylindrical surfaces are all preset first harmonic runout values (See claim 1 of the copending application).  


Referring to claim 4, the copending application teaches a verification hub for a motor vehicle hub runout tester, wherein the clamping portion further comprises a boss assembled with the end plate, the end plate comprises a second positioning hole matching the boss, and after the boss 20is mounted into the second positioning hole, the parallelisms between the buses of the measuring cylindrical surfaces and the axis of the first positioning hole are smaller than a preset value (See claim 3 of the copending application).  

In regards to claim 6, the copending application shows a verification hub for a motor vehicle hub runout tester, wherein the clamping portion further comprises an end face positioning surface matching the runout tester, the end face positioning surface is at one end of the clamping portion, and an angle of a preset size is formed between the end face 5positioning surface and the vertical plane of the axis of the first positioning hole (See claim 4 of the copending application).  

With regards to claim 8, the copending application discloses a verification hub for a motor vehicle hub runout tester, wherein the end plate is provided with at least two lightening holes uniformly distributed along the circumference, and the radial distances between the lightening holes and the measuring cylindrical surface are greater than a preset value (See claim 6 of the copending application).  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

With regards to claim 1, the claim recites “cylindricity of the first 10positioning hole is smaller than a preset value”, “outer circumference of the outer ring comprises at least two turns of measuring cylindrical surfaces having preset axial lengths and bus parallel to an axis of the first positioning hole”, and “circular runout test values of the 15measuring cylindrical surfaces are preset first or second harmonic runout values”. The specification fails to disclose how these values are obtained and if these values are the same value for each preset instance or different values altogether. In addition, the specification fails to disclose how are first and second harmonic define and how are they different form each other. 

Claims 2 – 8 are rejected due to their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim language recites various “preset values” but fails to disclose how these values are obtained and if these values are the same value for each instance or different values altogether. For example, the claim recites “the cylindricity of the first 10positioning hole is smaller than a preset value”, “the outer circumference of the outer ring comprises at least two turns of measuring cylindrical surfaces having preset axial lengths and buses parallel to an axis of the first positioning hole”, and “circular runout test values of the 15measuring cylindrical surfaces are all preset first harmonic runout values”. What are these values? How are these values obtained? 



In addition, claim 1 recites a “first harmonic runout value” and a “circular runout test value” and it is not clear what is defined as both of these values or how are they obtained and/or related to each other. 

Regarding claim 5, the claim recites “measuring a vertical surface”. There is insufficient antecedent basis for this limitation in the claim. In addition, the phrase is considered indefinite since it is not clear whether the referenced vertical surface is a new structural component or a previously claimed structure. 

With respect to claim 6, the claim recites “a preset angle” since it is not clear how this value is obtained and if this values is the same and/or different than any of the previously claimed preset values altogether.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 18, 2021


/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861